DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14, 17, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the molten metal or metal alloy" in line 10.  There is insufficient antecedent basis for this limitation in the claim. As claims 2-14 depend either directly or indirectly from claim 1, they are rejected for the same reason.
In claim 4, line 2, is “molten metal or metal alloy” the same as or different from “the molten metal or metal alloy” as established in claim 1, line 10? For the purposes of examination, the Examiner will be treating them as the same.
Claim 5 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
In claim 17, line 2, is “molten metal or metal alloy” the same as or different from “a molten metal or metal alloy” as established in claim 15, line 4? For the purposes of examination, the Examiner will be treating them as the same.
Claim 18 recites the limitation "the bottom" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgen-Jensen (US 1,684,994).
Regarding claim 1, Jorgen-Jensen teaches a method for delivering a flowable material to a preformed component or into a mold to form a cast component, the method comprising: 
providing a crucible (crucible 5, see Figure) having a body configured as a reservoir to hold the flowable material (see 1:1-90);
providing a metal or metal alloy contained within the crucible at a temperature that is at or above the melting point of the metal or metal alloy, the metal or metal alloy having a predetermined melting point (see Figure and 1:1-90);
creating a siphon such that the molten metal or metal alloy flows from the body of the crucible to infiltrate the preformed component or to fill the mold (mould 2, see Figure; 1:1-90).
Jorgen-Jensen is silent to teaching:
adding a metal, a metal alloy, or combination thereof into the body of the crucible;
heating the crucible with the metal or metal alloy contained therein to a temperature that is at or above the melting point of the metal or metal alloy; and
allowing the metal or metal alloy to melt to form the flowable material.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to:
adding a metal, a metal alloy, or combination thereof into the body of the crucible, the metal or metal alloy having a predetermined melting point; 
heating the crucible with the metal or metal alloy contained therein to a temperature that is at or above the melting point of the metal or metal alloy; and
allowing the metal or metal alloy to melt to form the flowable material, because the substitution of a known element (the already molten metal as taught by Jorgen-Jensen) for another known element (separately adding solid metal to melt said solid metal to obtain molten metal) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed.

Regarding claim 2, Jorgen-Jensen is silent to wherein the molten metal or metal alloy begins to flow after all of the metal or metal alloy in the crucible has melted. However, Jorgen-Jensen teaches the quantity of molten metal in the crucible 5 may be adjusted to correspond to the volume of the mould (see 1:1-90). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the molten metal or metal alloy begin to flow after all of the metal or metal alloy in the crucible has melted in order to correspond to the volume of the mould for a successful casting.

Regarding claim 3, Jorgen-Jensen teaches wherein the siphon (see Figure) is in fluid communication with a runner system (equated to combination of opening 4 in plate 1 and gate 3, see Figure; 1:1-90) configured to deliver the molten metal or metal alloy to the mold or to the preformed component via directional infiltration (see Figure and 1:1-90).

Regarding claim 4, Jorgen-Jensen teaches wherein the siphon provides a predetermined amount of molten metal or metal alloy to infiltrate the preformed component or to fill the mold (see Figure and 1:1-90).

Regarding claim 5, Jorgen-Jensen teaches wherein the crucible comprises a center sprue (tube 6, see Figure) having a first end and a second end (see Figure); the first end having an opening that is elevated above the bottom of the body (see Figure), the opening being located beneath a dome (smaller bell 8, see Figure); the second end being coupled to the runner system (second end of tube 6 is coupled to opening 4 in plate 1 and gate 3, see Figure; 1:1-90).

Regarding claim 6, Jorgen-Jensen teaches wherein the runner system is configured such that the molten metal or metal alloy infiltrates the component or fills the mold in one or more predetermined locations selected to minimize the trapping of gases in the preformed component or in the cast component (see Figure and 1:1-90). Furthermore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to minimize the trapping of gasses in the cast component to minimize defects caused by trapped gasses. 

Regarding claim 7, Jorgen-Jensen teaches wherein the preformed component or the mold (mould 2, see Figure) has a top (see Figure - top adjacent plate 1), at least one side (see Figure), and a bottom (see Figure); wherein the molten metal or metal alloy infiltrates the preformed component or the mold from one or more of the top, the at least one side, or the bottom (see Figure).

Regarding claim 8, Jorgen-Jensen teaches wherein the siphon is created under a vacuum or atmospheric pressure (see Figure and 1:1-90).
Regarding claim 9, Jorgen-Jensen teaches wherein the crucible is formed from a material that has a melting point that is higher than the melting point of the metal or metal alloy used to form the flowable material (see Figure and 1:1-90), but is silent to specifically teaching wherein the material is metallic or ceramic. However, it is the Examiner’s position that both metallic and ceramic materials are well known to be used for crucibles, and it would have been within the purview of one of ordinary skill in the art to determine which material to utilize for the crucible of Jorgen-Jensen.

Regarding claim 10, Jorgen-Jensen is silent to wherein the metal or metal alloy is added to the crucible as a powder or solid particles. However, it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine the best material, whether it be powder or solid particles, to utilize for melting.

Regarding claim 11, Jorgen-Jensen is silent to wherein the metal or metal alloy is silicon or a silicon alloy. However, it is the Examiner’s position that silicon and silicon alloys are well known in the art and it would have been within the purview of one of ordinary skill in the art at the time the invention was filed to determine the type of material, including silicon or a silicon alloy, to be used for casting into the mold of Jorgen-Jensen.

Regarding claims 12 and 13, the method of Jorgen-Jensen teaches filling its mould, and so the limitations of claims 12 and 13, which are drawn to infiltrating a preformed component, do not further limit the method of Jorgen-Jensen.
Regarding claim 14, Jorgen-Jensen is silent to wherein the metal or metal alloy is heated by placing the crucible into a furnace. However, it is the Examiner’s position that it is well known to place a crucible into a furnace to heat metal or metal alloy to be molten.

Claims 12 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Jorgen-Jensen as applied to claim 1 above, and further in view of Goetz et al. (US 2016/0083305; hereinafter “Goetz”).
Regarding claim 12, Jorgen-Jensen is silent to wherein the preformed component is a fiber preform used to form a fiber reinforced ceramic matrix composite (CMC).
Goetz teaches it is known to utilize a fiber preform used to form a fiber reinforced ceramic matrix composite (CMC) (see [0014]-[0041]).
In view of Goetz’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Jorgen-Jensen to include a preformed component is a fiber preform used to form a fiber reinforced ceramic matrix composite (CMC), as taught by Goetz, in order to infiltrate the preform with molten metal to produce a fiber reinforced ceramic matrix composite (CMC).

Regarding claim 13, the combination of Jorgen-Jensen and Goetz teaches wherein the fiber preform comprises fibers selected from the group of silicon carbide, silicon nitride, silicon oxynitride, silicon oxycarbide, silicon carbonitride, silicon oxycarbonitride, or mixtures thereof (see [0014])
Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Goetz (US 2016/0083305), in view of Jorgen-Jensen (US 1,684,994).
Regarding claim 15, Goetz teaches a method of forming a ceramic matrix composite (CMC), the method comprising:
providing a green body (see [0007]-[0009] and [0037]-[0038]); 
infiltrating the green body with a molten metal or metal alloy (see [0038]); and 
allowing the metal or alloy infiltrated into the green body to solidify, thereby, forming the ceramic matrix composite (CMC) (see [0038]-[0041]); 
Goetz is silent to wherein the step of infiltrating the green body with the metal or metal alloy comprises: 
providing a crucible having a body configured as a reservoir to hold the molten metal or metal alloy; 
adding a metal, a metal alloy, or combination thereof into the body of the crucible, the metal or metal alloy having a predetermined melting point; 
heating the crucible with the metal or metal alloy contained therein to a temperature that is at or above the melting point of the metal or metal alloy;
allowing the metal or metal alloy to melt to form the molten metal or metal alloy; and 
creating a siphon such that the molten metal or metal alloy flows from the body of the crucible to infiltrate the green body.
Jorgen-Jensen teaches: 
providing a crucible (crucible 5, see Figure) having a body configured as a reservoir to hold the flowable material (see 1:1-90);
providing a metal or metal alloy contained within the crucible at a temperature that is at or above the melting point of the metal or metal alloy, the metal or metal alloy having a predetermined melting point (see Figure and 1:1-90);
creating a siphon such that the molten metal or metal alloy flows from the body of the crucible to fill the mold (mould 2, see Figure; 1:1-90).
In view of Jorgen-Jensen’s teachings, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the method of Goetz to include, providing a crucible having a body configured as a reservoir to hold the flowable material, providing a metal or metal alloy contained within the crucible at a temperature that is at or above the melting point of the metal or metal alloy, and creating a siphon such that the molten metal or metal alloy flows from the body of the crucible to fill the mold, as taught by Jorgen-Jensen, because it is a known method for filling a mold with molten metal. Furthermore, it would have been obvious to one of ordinary skill in the art would that the combination of Goetz and Jorgen-Jensen could be used to infiltrate a green body by placing the green body into the cavity of the mould.
Though the combination of Goetz and Jorgen-Jensen is silent to teaching:
adding a metal, a metal alloy, or combination thereof into the body of the crucible; 
heating the crucible with the metal or metal alloy contained therein to a temperature that is at or above the melting point of the metal or metal alloy; and 
allowing the metal or metal alloy to melt to form the flowable material,
it would have been obvious to one of ordinary skill in the art at the time the invention was filed to do so because the substitution of a known element (the already molten metal as taught by Jorgen-Jensen) for another known element (separately adding solid metal and melting said solid metal to obtain molten metal) would have been obvious to one of ordinary skill in the art with predictable results at the time the invention was filed.

Regarding claim 16, the combination of Goetz and Jorgen-Jensen teaches wherein the siphon (Jorgen-Jensen: see Figure) is in fluid communication with a runner system (Jorgen-Jensen: equated to combination of opening 4 in plate 1 and gate 3, see Figure; 1:1-90) configured to deliver the molten metal or metal alloy to the green body via directional infiltration (see Figure and 1:1-90);
wherein the runner system is configured such that the molten metal or metal alloy infiltrates the green body in one or more predetermined locations selected in order to minimize the trapping of gases in the green body (Jorgen-Jensen: see Figure and 1:1-90 - it would have been obvious to one of ordinary skill in the art at the time the invention was filed to minimize the trapping of gasses in the cast component to minimize defects caused by trapped gasses.); 
wherein the green body has a top, at least one side, and a bottom (the green body inherently has a top, at least one side, and a bottom); 
wherein the molten metal or metal alloy infiltrates the green body from one or more of the top, the at least one side, or the bottom (Jorgen-Jensen: see Figure - the green body, being placed into the mould 2, would be infiltrated from the top).

Regarding claim 17, the combination of Goetz and Jorgen-Jensen teaches wherein the siphon provides a predetermined amount of molten metal or metal alloy to infiltrate the green body (Jorgen-Jensen: see Figure and 1:1-90).

Regarding claim 18, the combination of Goetz and Jorgen-Jensen teaches wherein the crucible comprises a center sprue (Jorgen-Jensen: tube 6, see Figure) having a first end (Jorgen-Jensen: see Figure) and a second end (Jorgen-Jensen: tube 6, see Figure); the first end having an opening that is elevated above the bottom of the body (Jorgen-Jensen: tube 6, see Figure), the opening being located beneath a dome (Jorgen-Jensen: smaller bell 8, see Figure); the second end being coupled to the runner system (Jorgen-Jensen: second end of tube 6 is coupled to opening 4 in plate 1 and gate 3, see Figure; 1:1-90).

Regarding claim 19, the combination of Goetz and Jorgen-Jensen teaches wherein the siphon is created under a vacuum or atmospheric pressure (Jorgen-Jensen: see Figure and 1:1-90).

Regarding claim 20, the combination of Goetz and Jorgen-Jensen teaches wherein the metal or metal alloy is silicon or a silicon alloy (Goetz: see [0038] and [0047]); 
wherein providing the green body comprises infiltrating a fiber preform with a ceramic matrix precursor material to form the green body (Goetz: see [0014]-[0041]), 
wherein the fiber preform comprises fibers selected from the group of silicon carbide, silicon nitride, silicon oxynitride, silicon oxycarbide, silicon carbonitride, silicon oxycarbonitride, or mixtures thereof (Goetz: see [0014]).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN HA whose telephone number is (571)270-5934. The examiner can normally be reached M-F 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458	. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/S.S.H/Examiner, Art Unit 1735                                                                                                                                                                                                        10 September 2022



/KEVIN P KERNS/Primary Examiner, Art Unit 1735